The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant’s application for resentencing under the Drug Law Reform Act (L 2004, ch 738, § 23) was denied. Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]), and has submitted an affirmation in which he concludes that there are no nonfrivolous issues meriting this Court’s consideration. The facts raise the issue of whether the court abused its discretion in denying defendant’s application. Therefore, we relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Order of Steuben *1327County Court, Joseph W. Latham, J.—Sentence). Present— Scudder, P.J., Martoche, Smith, Centra and Peradotto, JJ.